Case 3:17-cv-00185-SLH Document 74 Filed 03/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
JOHNSTOWN DIVISION

PROFESSIONAL, INC. d/b/a
PROFESSIONALS AUTO BODY,

Plaintiff
Vv. : 3:17-cv-00185-SLH
PROGRESSIVE CASUALTY :
INSURANCE COMPANY, : JURY TRIAL DEMANDED
Defendant :

REPLY TO MOTION FOR SUMMARY JUDGMENT

Plaintiff, Professional, Inc. d/b/a Professionals Auto Body (‘Professionals Auto Body”),
by and through its legal counsel, Forr, Stokan, Huff, Kormanski & Naugle, files this its Reply to
Motion for Summary Judgment and respectfully requests that this Honorable Court deny
Defendant’s Motion for Summary Judgment.

Plaintiff relies on its Reply Statement of Material Facts, Appendix, and Memorandum of
Law in Opposition to Motion for Summary Judgment in support hereof, the same as though they
had been stated at length herein.

Dated: March 30, 2020 Respectfully submitted,
Forr, Stokan, Huff, Kormanski & Naugle

BY: _/s/ Traci L. Naugle
Traci L. Naugle, Esquire
PA ID 92819
Attorneys for Plaintiff
1701 Fifth Avenue
Altoona, PA 16602
(814) 946-4316
(814) 946-9426 (fax)
Case 3:17-cv-00185-SLH Document 74 Filed 03/30/20 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
JOHNSTOWN DIVISION

PROFESSIONAL, INC. d/b/a
PROFESSIONALS AUTO BODY,

Plaintiff
Vv. : 3:17-cv-00185-SLH
PROGRESSIVE CASUALTY :
INSURANCE COMPANY, : JURY TRIAL DEMANDED
Defendant :

CERTIFICATE OF SERVICE
The undersigned certifies that the foregoing Reply to Motion for Summary Judgment has
been filed electronically with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record on March 30, 2020.

Dated: March 30, 2020 Respectfully submitted,
Forr, Stokan, Huff, Kormanski & Naugle

BY: _ /s/ Traci L. Naugle
Traci L. Naugle, Esquire
PA ID 92819
Attorneys for Plaintiff
1701 Fifth Avenue
Altoona, PA 16602
(814) 946-4316
(814) 946-9426 (fax)
